Examiner’s Comment
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power supply unit for an aerosol inhaler comprising: a circuit board that substantially L-shaped and as viewed from a first direction perpendicular to a surface of the circuit board on which the first DC/DC converter and the second DC / DC converter are mounted, at least a portion of the circuit board includes: a connection portion, a first portion of the connection portion extending in a second direction perpendicular to the first direction, and a second portion of the connection portion extending in a third direction perpendicular to the first direction and the second direction, the first DC/DC converter is mounted on the first portion, and the second DC/DC converter is mounted on the second portion, wherein the power supply unit further comprises a cartridge holder configured to hold a cartridge including an aerosol source and a load to heat the aerosol source using power supplied from the power supply, wherein the cartridge holder is arranged where 2Application No. 17/371,107 Reply to Office Action of February 9, 2022 the first portion and the second portion meet to form a right angle and on a same side of the L-shaped circuit board as the extension of the first portion in the second direction, in combination with all the limitations set forth in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838